52 F.3d 317
Sheila Truluck, as Parent and Natural Guardian of LauraTruluck, Maurice Truluck, Nickthea Truluck, Andre Truluckv.Township of Pennsauken, N.J., Mayor of Township ofPennsauken, Pennsauken Police Department, Pennsauken PoliceChief, James W. Graham, Detective, Charles Ghee, DavidHinkel, Patrolman, Canine 'Hash', William Wheeler,Patrolman, Victor Diaz, Patrolman, Thomas Piccinini,Detective, George Morris, Det/Sgt., Craig Morris, Detective,Christopher Marrero, Patrolman
NOS. 94-5215, 94-5340
United States Court of Appeals,Third Circuit.
Feb 28, 1995

Appeal From:  D.N.J., No. 92-cv-01129,
Simandle, J.


1
AFFIRMED.